                Case 1:20-cv-09794-LGS Document 19 Filed 07/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 HUSNIJA TOSIC,                                                   :
                                              Plaintiff,          :
                                                                  :     20 Civ. 9794 (LGS)
                            -against-                             :
                                                                  :           ORDER
 PINNACLE GROUP NY LLC, et al.,                                   :
                                              Defendants.         :
 -------------------------------------------------------------    X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to the Civil Case Management Plan and Scheduling Order, a pre-motion

conference for any anticipated dispositive motions is scheduled for July 29, 2021, any pre-motion letters

in anticipation of a motion for summary judgment or other dispositive motion were due by July 15, 2021,

and a status letter was due by July 22, 2021. Dkt. No. 13.

        WHEREAS, no such pre-motion letters were filed.

        WHEREAS, no such status letter was filed.

        WHEREAS, this case is trial ready. It is hereby

        ORDERED that the July 29, 2021, pre-motion conference is CANCELLED. It is further

        ORDERED that, by July 27, 2021, the parties shall file a status letter as outlined in Individual

Rule IV.A.2, stating whether the parties request a referral for settlement discussions. It is further

        ORDERED that this case will be placed in third place on the Court’s trial-ready calendar for a

trial to begin on January 10, 2022, or the Court’s first available date thereafter. The Court will request a

courtroom to commence a trial in this matter on or around January 10, 2021, and will notify the parties of

any firm or back-up trial date when fourth quarter courtroom assignments are made (approximately a

month in advance). It is further

        ORDERED that in accordance with and as further provided in Individual Rule IV.B:

                 (1) Any motions in limine shall be filed by October 13, 2021. Responses to the motions

                      shall be filed by November 10, 2021. No reply shall be filed. The parties shall follow
              Case 1:20-cv-09794-LGS Document 19 Filed 07/23/21 Page 2 of 2


                   the Court’s Individual Rules regarding such motions. It is further

       ORDERED that, no later than November 10, 2021, the parties shall file a Joint Final Pre-Trial

Order as provided in the Court’s Individual Rules.

                                                        ****

               The parties are encouraged to contact Courtroom Deputy James Street at (212) 805-4553

closer to the trial date if they wish to know where they stand on the list of trials to be scheduled.



Dated: July 23, 2021
       New York, New York




                                                       2
